ASSET ACQUISITON AGREEMENT This Asset Acquisition Agreement (the “Agreement”) is effective this 6th day of June 2008, by and between Gulf Onshore, Inc., a Nevada corporation whose address is 15851 Dallas Parkway, Suite 190, Addison Texas 75001 (the “Purchaser”) and K&D Equity Investments, Inc., a Texas corporation, whose address is the same (the “Seller”).Seller and Purchaser are sometimes together referred to herein as the “Parties”. a. Whereas, Seller owns or is the assignor of certain oil and gas leasehold interests located in Throckmorton and Shackelford Counties, Texas (the “Leases”) and related production assets more fully described on the exhibits hereto.Legal descriptions are set out in Exhibit “A” attached hereto. b. Whereas, Seller desires to sell and Purchaser desires to acquire these interests and related assets on the terms and conditions hereinafter provided. c. Whereas, Purchaser is currently under contract to purchase 100% of the issued and outstanding stock of Curado Energy Resources, Inc., a Texas corporation that serves as the operator of the Leases.The purchase of this stock is a condition to the performance of Purchaser on this agreement. NOW, THEREFORE, for and in consideration of the mutual covenants and agreements hereinafter set forth,
